Response to Amendment
	This communication is in response to the amendment filed on 11/10/2021.  Claims 1-3 and 5-7 are pending.

Information Disclosure Statement
	The IDS referenced in the amendment was not received by the Examiner, and was therefore not considered.

Drawings
	The amendment to Fig. 2 is acknowledged, and the objection to the drawings is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Imam (U.S. Pat. No. 5,258,923) in view of Shiohata (U.S. Pat. No. 4,435,770) in further view of Sonnichsen (U.S. Patent No. 6,456,945).
Regarding Claim 1, Imam teaches an abnormality detection device that detects an abnormality in a rotary machine that includes a plurality of blades disposed on a 
Imam does not teach that the vibration vector includes a rotation angle at which vibration of the rotation shaft is a maximum.  However, in the analogous art, Shiohata teaches detecting the position of an abnormal unbalance in a rotor based on determination of a phase at which a vibration amplitude is at a maximum (see Shiohata, column 10, line 64-column 11, line 14).  It would have been obvious to one skilled in the 
Imam does not specifically teach wherein the estimation unit determines an abnormal blade among the plurality of blades based on the abnormality occurrence position in the shaft direction.  However, Imam does teach that the system includes a plurality of radially extending blades (Imam, column 6, lines 50-52), and also teaches determining the location of a crack (see Imam, Abstract).  Further, in the analogous art, Sonnichsen teaches detection of blade cracks based on measurable imbalance changes that are caused by the blade cracks, because their phase indication is definitive (see Sonnichsen, column 7, lines 15-26).  It would have been obvious to one skilled in the art at the time of the invention to determine an abnormal blade based on detection of a blade crack, as taught in Sonnichsen, using the system of Imam and Shiohata, in order to avoid a catastrophic failure of the rotating component (see Sonnichsen, column 3, lines 52-56).
Regarding Claim 2, Imam in view of Shiohata and Sonnichsen teaches everything claimed as applied above to Claim 1.  Imam further teaches wherein the shaft vibration sensors are provided in respective diameter directions of the rotation shaft orthogonal to each other (column 6, lines 58-64, orthogonal pair of sensors at each bearing).
Regarding Claim 3, Imam in view of Shiohata and Sonnichsen teaches everything claimed as applied above to Claim 1.  Imam further teaches wherein the 
Regarding Claim 5, Imam teaches a rotary machine system comprising a rotary machine and an abnormality detection device (Fig. 10), wherein the rotary machine includes: a plurality of blades disposed on a rotation shaft (Fig. 10, rotor 41, and column 6, lines 50-52, rotor wheels 42,43 carry a plurality of radially extending blades); and a plurality of shaft vibration sensors (Fig. 10, vibration sensors 56-63) provided to be spaced apart in a diameter direction of the rotation shaft with respect to an outer circumferential surface of the rotation shaft and provided to be spaced apart in a shaft direction of the rotation shaft (column 6, lines 58-64, orthogonal pair of sensors at each of bearings 28, 29, 21, and 32), and the abnormality detection device includes: a vibration measurement value acquisition unit configured to acquire a measurement value of vibration of the rotation shaft measured by the shaft vibration sensor for each rotation angle of the rotation shaft (Fig. 10, signal analyzer 66); a vibration vector calculation unit configured to calculate a vibration vector, the vibration vector indicating a rotation angle and a magnitude of the vibration on the basis of the measurement value of the vibration (vibration amplitude and phase data processed as a vector, column 7, line 52-column 8, line 8, and Fig. 14); and an estimation unit configured to estimate an abnormality occurrence position in the shaft direction of the rotation shaft on the basis of a time change in the vibration vector (Fig. 14, vector difference between current and baseline vibration data, and Fig. 9, example of crack location determination).

Imam does not specifically teach wherein the estimation unit determines an abnormal blade among the plurality of blades based on the abnormality occurrence position in the shaft direction.  However, Imam does teach that the system includes a plurality of radially extending blades (Imam, column 6, lines 50-52), and also teaches determining the location of a crack (see Imam, Abstract).  Further, in the analogous art, Sonnichsen teaches detection of blade cracks based on measurable imbalance changes that are caused by the blade cracks, because their phase indication is definitive (see Sonnichsen, column 7, lines 15-26).  It would have been obvious to one skilled in the art at the time of the invention to determine an abnormal blade based on detection of a blade crack, as taught in Sonnichsen, using the system of Imam and Shiohata, in order to avoid a catastrophic failure of the rotating component (see Sonnichsen, column 3, lines 52-56).
Regarding Claim 6, Imam teaches an abnormality detection method that detects an abnormality in a rotary machine that includes a plurality of blades disposed on a 
Imam does not teach that the vibration vector includes a rotation angle at which vibration of the rotation shaft is a maximum.  However, in the analogous art, Shiohata teaches detecting the position of an abnormal unbalance in a rotor based on determination of a phase at which a vibration amplitude is at a maximum (see Shiohata, column 10, line 64-column 11, line 14).  It would have been obvious to one skilled in the art at the time of the invention to include calculating a vibration vector including a rotation angle at which vibration of the rotation shaft is a maximum, as is taught in 
Imam does not specifically teach determining an abnormal blade among the plurality of blades based on the abnormality occurrence position in the shaft direction.  However, Imam does teach that the system includes a plurality of radially extending blades (Imam, column 6, lines 50-52), and also teaches determining the location of a crack (see Imam, Abstract).  Further, in the analogous art, Sonnichsen teaches detection of blade cracks based on measurable imbalance changes that are caused by the blade cracks, because their phase indication is definitive (see Sonnichsen, column 7, lines 15-26).  It would have been obvious to one skilled in the art at the time of the invention to determine an abnormal blade based on detection of a blade crack, as taught in Sonnichsen, using the system of Imam and Shiohata, in order to avoid a catastrophic failure of the rotating component (see Sonnichsen, column 3, lines 52-56).
Regarding Claim 7, Imam teaches a non-transitory computer-readable recording medium storing a program for detecting an abnormality in a rotary machine that includes a plurality of blades disposed on a rotation shaft (column 6, lines 50-52, rotor wheels 42,43 carry a plurality of radially extending blades) where the program causes a computer to execute (column 3, line 62-column 4, line 2) acquiring a measurement value of vibration of a rotation shaft for each rotation angle of the rotation shaft (Fig. 10, signal analyzer 66), the measurement value being measured by each of a plurality of shaft vibration sensors (Fig. 10, vibration sensors 56-63), the plurality of shaft vibration sensors being provided to be spaced apart in a diameter direction of the rotation shaft with respect to an outer circumferential surface of the rotation shaft and being provided 
Imam does not teach that the vibration vector includes a rotation angle at which vibration of the rotation shaft is a maximum.  However, in the analogous art, Shiohata teaches detecting the position of an abnormal unbalance in a rotor based on determination of a phase at which a vibration amplitude is at a maximum (see Shiohata, column 10, line 64-column 11, line 14).  It would have been obvious to one skilled in the art at the time of the invention to include calculating a vibration vector including a rotation angle at which vibration of the rotation shaft is a maximum, as is taught in Shiohata, in the system of Imam, in order to rapidly judge abnormal vibration in a rotor (see Shiohata, column 11, lines 15-17).
Imam does not specifically teach determining an abnormal blade among the plurality of blades based on the abnormality occurrence position in the shaft direction.  However, Imam does teach that the system includes a plurality of radially extending blades (Imam, column 6, lines 50-52), and also teaches determining the location of a crack (see Imam, Abstract).  Further, in the analogous art, Sonnichsen teaches .

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.  In response to Applicant’s amendments, new grounds of rejection are made over the Sonnichsen reference, as outlined above.  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	Comperat (U.S. Pub. No. 2004/0060347) teaches that a broken turbine blade can give rise to a change in a vibration amplitude of a rotor in at least paragraph [0107].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863